FILED
                             NOT FOR PUBLICATION                             OCT 15 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



APRIYANTO,                                        No. 10-73096

               Petitioner,                        Agency No. A072-901-908

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Apriyanto, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the denial of motions to reconsider, Ghahremani v. Gonzales, 498 F.3d 993, 997

(9th Cir. 2007), and we deny the petition for review.

      As a preliminary matter, we deny Apriyanto’s motion requesting that the

court take judicial notice of the 2010 United States Department of State

International Religious Freedom Report. See 8 U.S.C. § 1252(b)(4)(A); Fisher v.

INS, 79 F.3d 955, 963-64 (9th Cir. 1996) (en banc) (this court’s review is limited to

the administrative record). We also reject Apriyanto’s request that the court

reconsider its stance on whether there is a pattern or practice of persecution of

Christian Indonesians.

      We do not address Apriyanto’s contention regarding asylum because this

claim was not addressed by the BIA, see Najmabadi v. Holder, 597 F.3d 983, 986

(9th Cir. 2010) (this court’s review is limited to grounds relied upon by the BIA),

and Apriyanto does not argue the BIA erred, see Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are waived).

      The BIA did not abuse its discretion in denying Apriyanto’s motion to

reconsider his withholding of removal claim in light of this court’s disfavored

group cases, because Apriyanto did not demonstrate sufficient individualized risk

to establish it is more likely than not that he would be persecuted. See Halim v.


                                           2
Holder, 590 F.3d 971, 979 (9th Cir. 2009); Wakkary, 558 F.3d at 1066 (“[a]n

applicant for withholding of removal will need to adduce a considerably larger

quantum of individualized-risk evidence to prevail than would an asylum

applicant”).

      PETITION FOR REVIEW DENIED.




                                         3